Heffernan, J.
(dissenting). I dissent and vote to deny the application.- Justice Murray had jurisdiction to make the order. It was properly returnable at a special term in Rensselaer *309County at which he presided. The court had jurisdiction to try the questions involved in any county within the third judicial district.
Hill, P. J., Foster and Lawrence, JJ., concur in Per Curiam opinion; Brewster, J., concurs in a separate memorandum; Heeferxan, J., dissents in a memorandum.
Motion for order of prohibition granted.
The order to show cause is amended so as to be returnable before the term of the Supreme Court appointed to be held in Albany County, on the 7th day of October, 1946, at two o’clock in the afternoon.
Leave to appeal to the Court of Appeals granted.